ORDER
The record on appeal in this case contains seventeen (17) volumes of pleadings and transcripts and two (2) boxes of exhibits. Appellants Island Harbor Beach Club, *1381Ltd., et al., have filed an initial brief containing a thirteen (13) page statement of the case and facts, with only seven (7) references to the record on appeal. There are many unsupported factual assertions and extensive improper legal arguments contained in the statement of facts. The brief does not, therefore, comply with either the letter or spirit of rule 9.210(b)(3), Florida Rules of Appellate Procedure. This has caused an unnecessary and undue delay in the handling of this case by the court.
The initial brief of appellants Island Harbor Beach Club, Ltd., et al., is hereby stricken, sua sponte, with leave to file an amended brief fully complying with the appellate rules no later than ten (10) days from the date hereof. A copy of such brief shall be promptly served on all counsel of record.
This order shall be published in the official reporter for the information of members of the bar practicing in this court.